     Case 1:19-cv-01277-AWI-SKO Document 22 Filed 07/10/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     DANIEL P. TALBERT
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8955
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
                                            FRESNO DIVISION
11
12
     EDITH LILLIAN SISCO,                             )   CIVIL NO. 1:19−CV−01277-AWI-SKO
13                                                    )
          Plaintiff,                                  )   STIPULATION TO VOLUNTARY
14                                                    )   REMAND PURSUANT TO SENTENCE
            v.                                        )   FOUR OF 42 U.S.C. § 405(g) AND TO
15                                                    )   ENTRY OF JUDGMENT; ORDER
                                                      )
16   ANDREW SAUL,                                     )   (Doc. No. 21)
     Commissioner of Social Security,                 )
17                                                    )
          Defendant.
                                                      )
18
19
20          IT IS STIPULATED by and between Plaintiff (“Plaintiff”) and Defendant Andrew Saul,

21   Commissioner of Social Security (“Defendant”), through their undersigned counsel of record,

22   that the above-entitled action shall be remanded to the Commissioner of Social Security for
23   further administrative proceedings.
24          Upon remand, the Appeals Council will issue a partially favorable decision finding the
25   claimant disabled as of her 55th birthday under the Medical-Vocational Guidelines, Rule
26   202.06. The parties further request that the Court direct the Clerk of the Court to enter a final
27   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
28
     Commissioner.

     Stip. to Remand; 1:19−CV−01277-AWI-SKO
     Case 1:19-cv-01277-AWI-SKO Document 22 Filed 07/10/20 Page 2 of 2



 1            This stipulation constitutes a remand under the fourth sentence of Section 205(g) of the
 2   Social Security Act, 42 U.S.C. 405(g).
 3          Respectfully submitted this 9th day of July 2020.
 4   Dated: July 9, 2020                  By:    /s/ David F. Chermol*
                                                 CHERMOL & FISHMAN, LLC
 5                                               Attorney for Plaintiff
                                                 *Authorized via e-mail
 6
 7   Dated: July 9, 2020                           McGREGOR W. SCOTT
 8                                                 United States Attorney
                                                   DEBORAH LEE STACHEL
 9                                                 Regional Chief Counsel, Region IX
                                                   Social Security Administration
10
11                                           By:   /s/ Daniel P. Talbert
                                                   DANIEL P. TALBERT
12                                                 Special Assistant United States Attorney
                                                   Attorneys for Defendant
13
14                                                 ORDER

15            Based upon the parties’ above Stipulation to Voluntary Remand Pursuant to Sentence

16   Four of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”) (Doc. No. 21),

17   and for cause shown,

18            IT IS HEREBY ORDERED that the above-captioned action is REMANDED to the

19   Commissioner of Social Security for further proceedings consistent with the terms of the
20   Stipulation to Remand.

21            The Clerk of Court is hereby DIRECTED to: (1) enter judgment in favor of Plaintiff

22   Edith Lillian Sisco and against Defendant Andrew Saul, Commissioner of Social Security; and

23   (2) administratively close this file.

24   IT IS SO ORDERED.
25
     Dated:    July 10, 2020
26                                                 SENIOR DISTRICT JUDGE
27
28


     Stip. to Remand; 1:19−CV−01277-AWI-SKO
